
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.12.2 1998 SUPPLEMENTAL STOCK OPTION/STOCK ISSUANCE PLAN
(AMENDED AND RESTATED EFFECTIVE JANUARY 29, 2002)



ULTRATECH STEPPER, INC.
SUPPLEMENTAL STOCK OPTION/STOCK ISSUANCE PLAN



AS AMENDED AND RESTATED EFFECTIVE JANUARY 29, 2002


ARTICLE ONE
GENERAL

        A.    This Supplemental Stock Option/Stock Issuance Plan is intended to
promote the interests of Ultratech Stepper, Inc., a Delaware corporation, by
authorizing an additional reserve of shares of the Corporation's common stock
for issuance through long-term option grants or direct stock issuances to
individuals in the employ of the Corporation (or any Parent or Subsidiary) who
are not: (i) officers of the Corporation, (ii) employees with the title of Vice
President, General Manager or (iii) members of the Board.

        B.    The Plan became effective immediately upon adoption by the Board
on October 20, 1998.

        C.    The Plan shall supplement the authorized share reserve under the
Corporation's 1993 Stock Option/Stock Issuance Plan, and share issuances under
this Plan shall not reduce or otherwise affect the number of shares of the
Corporation's common stock available for issuance under the 1993 Stock
Option/Stock Issuance Plan. In addition, share issuances under the 1993 Stock
Option/Stock Issuance Plan shall not reduce or otherwise affect the number of
shares of the Corporation's common stock available for issuance under this Plan.

        Capitalized terms shall have the meanings assigned to such terms in the
attached Appendix.

I. STRUCTURE OF THE PLAN

        A.    The Plan shall be divided into two (2) separate equity programs:

        (i)    the Option Grant Program under which eligible persons may, at the
discretion of the Plan Administrator, be granted options to purchase shares of
Common Stock, and

        (ii)  the Stock Issuance Program under which eligible persons may, at
the discretion of the Plan Administrator, be issued shares of Common Stock
directly, either through the immediate purchase of such shares or as a bonus for
services rendered the Corporation (or any Parent or Subsidiary) or the
attainment of designated performance goals.

II. ADMINISTRATION OF THE PLAN

        A.    The Plan Administrator shall have full power and discretion
(subject to the express provisions of the Plan) to establish such rules and
regulations as it may deem appropriate for the proper administration of the Plan
and to make such determinations under, and issue such interpretations of, the
provisions of the Plan and any outstanding option grants or unvested stock
issuances thereunder as it may deem necessary or advisable. Decisions of the
Plan Administrator shall be final and binding on all parties who have an
interest in the Plan or any outstanding stock option or stock issuance
thereunder.

1

--------------------------------------------------------------------------------




        B.    The individuals serving as Plan Administrator shall serve for such
period as the Board may determine and shall be subject to removal by the Board
at any time.

        C.    Service as Plan Administrator shall constitute service as a Board
member, and each Board member serving as Plan Administrator shall accordingly be
entitled to full indemnification and reimbursement as a Board member for such
service. No individual serving as Plan Administrator shall be liable for any act
or omission made in good faith with respect to the Plan or any option grant or
stock issuance made under the Plan.

III. ELIGIBILITY

        A.    The persons eligible to participate in the Plan shall be limited
to those Employees who are not: (i) officers of the Corporation, (ii) Employees
with the title of Vice President, General Manager or (iii) members of the Board.

        B.    The Plan Administrator shall have full authority to determine
(i) with respect to the Option Grant Program, which eligible Employees are to
receive option grants under the Plan, the time or times when the grants are to
be made, the number of shares subject to each such grant, the time or times when
each granted option is to become exercisable and the maximum term for which the
option may remain outstanding and (ii) with respect to stock issuances under the
Stock Issuance Program, which eligible persons are to receive stock issuances,
the time or times when such issuances are to be made, the number of shares to be
issued to each Participant, the vesting schedule (if any) applicable to the
issued shares and the consideration for such shares. All options granted under
the Plan shall be Non-Statutory Options.

IV. STOCK SUBJECT TO THE PLAN

        A.    Shares of Common Stock shall be available for issuance under the
Plan and shall be drawn from either the Corporation's authorized but unissued
shares of Common Stock or from reacquired shares of Common Stock, including
shares repurchased by the Corporation on the open market. The maximum number of
shares of Common Stock reserved for issuance over the term of the Plan shall be
limited to 1,950,000 shares, subject to adjustment from time to time in
accordance with the provisions of Section IV.C. Such share reserve consists of
(i) the 400,000 shares of Common Stock initially reserved for issuance under the
Plan plus (ii) the 400,000-share increase authorized by the Board effective
October 19, 1999 plus (iii) the additional 400,000-share increase authorized by
the Board effective June 29, 2000 plus (iv) the additional 750,000-share
increase authorized by the Board effective January 29, 2002.

        B.    Should one or more outstanding options under this Plan expire or
terminate for any reason prior to exercise in full, then the shares subject to
the portion of each option not so exercised shall be available for subsequent
issuance under the Plan. Unvested shares issued under the Plan and subsequently
cancelled or repurchased by the Corporation, at the original issue price paid
per share, pursuant to the Corporation's repurchase rights under the Plan shall
be added back to the number of shares of Common Stock reserved for issuance
under the Plan and shall accordingly be available for reissuance through one or
more subsequent option grants or direct stock issuances under the Plan. Should
the exercise price of an outstanding option under the Plan be paid with shares
of Common Stock, then the number of shares of Common Stock available for
issuance under the Plan shall be reduced by the gross number of shares for which
the option is exercised, and not by the net number of shares of Common Stock
actually issued to the holder of such option.

        C.    Should any change be made to the Common Stock issuable under the
Plan by reason of any stock split, stock dividend, recapitalization, combination
of shares, exchange of shares or other

2

--------------------------------------------------------------------------------




change affecting the outstanding Common Stock as a class without the
Corporation's receipt of consideration, then appropriate adjustments shall be
made to (i) the maximum number and/or class of securities issuable under the
Plan, and (ii) the number and/or class of securities and price per share in
effect under each option outstanding under the Plan. Such adjustments to the
outstanding securities are to be effected in a manner which shall preclude the
enlargement or dilution of rights and benefits under such options. The
adjustments deter-mined by the Plan Administrator shall be final, binding and
conclusive.

ARTICLE TWO
OPTION GRANT PROGRAM

I. OPTION TERMS

        Options granted under the Plan shall be authorized by action of the Plan
Administrator and shall be evidenced by one or more instruments in the form
approved by the Plan Administrator; provided, however, that each such instrument
shall comply with the terms and conditions specified below. All such granted
options shall be Non-Statutory Options.

        A.    Exercise Price.    

        1.    The exercise price per share shall be fixed by the Plan
Administrator but shall not be less than one hundred percent (100%) of the Fair
Market Value per share of Common Stock on the grant date.

        2.    Full payment of the exercise price shall become immediately due
upon exercise of the option and shall be payable in one or more of the forms
specified below:

        (i)    cash or check made payable to the Corporation,

        (ii)  shares of Common Stock held for the requisite period necessary to
avoid a charge to the Corporation's earnings for financial reporting purposes
and valued at Fair Market Value on the Exercise Date, or

        (iii)  through a special sale and remittance procedure pursuant to which
the Optionee shall concurrently provide irrevocable instructions (a) to a
Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased shares plus all applicable Federal,
state and local income and employment taxes required to be withheld by the
Corporation in connection with such purchase and (b) to the Corporation to
deliver the certificates for the purchased shares directly to such brokerage
firm in order to complete the sale transaction.

        Except to the extent such sale and remittance procedure is utilized,
payment of the exercise price for the purchased shares must be made on the
Exercise Date.

        B.    Exercise and Term of Options.    Each option shall be exercisable
at such time or times, during such period and for such number of shares as shall
be determined by the Plan Administrator and set forth in the documents
evidencing such option. No option shall have a maximum term in excess of ten
(10) years measured from the option grant date.

        C.    Limited Transferability.    Each option granted under the Plan
may, in connection with the Optionee's estate plan, be assigned in whole or in
part during the Optionee's lifetime to one or more members of the Optionee's
immediate family or to a trust established exclusively for one or more such
family members. The assigned portion may only be exercised by the person or
persons who acquire a proprietary interest in the option pursuant to the
assignment. The terms applicable

3

--------------------------------------------------------------------------------




to the assigned portion shall be the same as those in effect for the option
immediately prior to such assignment and shall be set forth in such documents
issued to the assignee as the Plan Administrator may deem appropriate.

        D.    Effect of Termination of Service.    

        1.    The following provisions shall govern the exercise of any options
held by the Optionee at the time of cessation of Service or death:

        (i)    Any option outstanding at the time of the Optionee's cessation of
Service for any reason shall remain exercisable for such period of time
thereafter as shall be determined by the Plan Administrator and set forth in the
documents evidencing the option, but no such option shall be exercisable after
the expiration of the option term.

        (ii)  Any option exercisable in whole or in part by the Optionee at the
time of death may be subsequently exercised by the personal representative of
the Optionee's estate or by the person or persons to whom the option is
transferred pursuant to the Optionee's will or in accordance with the laws of
descent and distribution.

        (iii)  Should the Optionee's Service be terminated for Misconduct, then
all outstanding options held by the Optionee shall terminate immediately and
cease to be outstanding.

        (iv)  During the applicable post-Service exercise period, the option may
not be exercised in the aggregate for more than the number of shares for which
the option is exercisable on the date of Optionee's cessation of Service. Upon
the expiration of such post-Service exercise period or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
outstanding for any otherwise exercisable shares for which the option has not
been exercised. However, the option shall, immediately upon Optionee's cessation
of Service for any reason, terminate and cease to be outstanding with respect to
any and all option shares for which the option is not otherwise at the time
exercisable.

        2.    The Plan Administrator shall have the discretion, exercisable
either at the time an option is granted or at any time while the option remains
outstanding, to:

        (i)    extend the period of time for which the option is to remain
exercisable following Optionee's cessation of Service or death from the limited
period otherwise in effect for that option to such greater period of time as the
Plan Administrator shall deem appropriate, but in no event beyond the expiration
of the option term, and/or

        (ii)  permit the option to be exercised, during the applicable
post-Service exercise period, not only with respect to the number of shares of
Common Stock for which such option is exercisable at the time of the Optionee's
cessation of Service but also with respect to one or more additional
installments for which the option would have become exercisable had the Optionee
continued in Service.

        E.    Stockholder Rights.    No Optionee shall have any stockholder
rights with respect to any option shares until such person shall have exercised
the option and paid the exercise price for the purchased shares.

        F.    Repurchase Rights.    

        1.    The Plan Administrator shall have discretion to authorize the
issuance of unvested shares of Common Stock under this Article Two. Should the
Optionee cease Service while holding such unvested shares, the Corporation shall
have the right to repurchase any or all of those unvested shares at the option
exercise price paid per share. The terms and conditions

4

--------------------------------------------------------------------------------

upon which such repurchase right shall be exercisable (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
shares) shall be established by the Plan Administrator and set forth in the
instrument evidencing such repurchase rights.

        2.    The Plan Administrator shall have the discretionary authority,
exercisable at any time while the Corporation's repurchase right remains
outstanding, to cancel that repurchase right with respect to one or more shares
purchased or purchasable by the Optionee under this Article Two and thereby
accelerate the vesting of those shares in whole or in part at any time.

II. CORPORATE TRANSACTION/CHANGE IN CONTROL

        A.    Each option outstanding under the Plan at the time of a Corporate
Transaction shall automatically accelerate so that each such option shall,
immediately prior to the specified effective date for the Corporate Transaction,
become fully exercisable with respect to the total number of shares of Common
Stock at the time subject to that option and may be exercised for all or any
portion of those shares as fully-vested shares. However, an outstanding option
under the Plan shall not become exercisable on such an accelerated basis if and
to the extent: (i) such option is, in connection with the Corporate Transaction,
either to be assumed by the successor corporation or parent thereof or to be
replaced with a comparable option to purchase shares of the capital stock of the
successor corporation or parent thereof, (ii) such option is to be replaced with
a cash incentive program of the successor corporation which preserves the option
spread existing at the time of the Corporate Transaction on the shares for which
the option is not otherwise at that time exercisable and provides for subsequent
payout in accordance with the same vesting schedule applicable to such option or
(iii) the acceleration of such option is subject to other limitations imposed by
the Plan Administrator at the time of the option grant. The determination of
option comparability under clause (i) above shall be made by the Plan
Administrator, and its determination shall be final, binding and conclusive.

        B.    All of the Corporation's outstanding repurchase rights under this
Article Two shall automatically terminate, and the shares subject to those
terminated rights shall immediately vest in full, upon the occurrence of a
Corporate Transaction, except to the extent (i) any such repurchase right is to
be assigned to the successor corporation (or parent thereof) in connection with
the Corporate Transaction or (ii) such accelerated vesting is precluded by other
limitations imposed by the Plan Administrator at the time the repurchase right
is granted.

        C.    The Plan Administrator shall have the discretionary authority,
exercisable either at the time the option is granted or at any time while the
option remains outstanding, to provide (upon such terms as it may deem
appropriate) for the automatic acceleration of one or more outstanding options
which are assumed or replaced in the Corporate Transaction and do not otherwise
accelerate at that time (and the termination of any outstanding repurchase
rights), in the event the Optionee's Service should subsequently terminate
within a designated period following the effective date of such Corporate
Transaction.

        D.    Immediately following the consummation of the Corporate
Transaction, all outstanding options under the Plan shall terminate and cease to
remain outstanding, except to the extent assumed by the successor corporation or
its parent company.

        E.    Each outstanding option which is assumed in connection with the
Corporate Transaction shall be appropriately adjusted, immediately after such
Corporate Transaction, to apply and pertain to the number and class of
securities which would have been issued to the Optionee, in consummation of the
Corporate Transaction, had such person exercised the option immediately prior to
the Corporate Transaction. Appropriate adjustments shall also be made to the
exercise price payable per share, provided the aggregate exercise price payable
for such securities shall

5

--------------------------------------------------------------------------------




remain the same. In addition, the class and number of securities available for
issuance under the Plan following the consummation of the Corporate Transaction
shall be appropriately adjusted.

        F.    The Plan Administrator shall have the discretionary authority,
exercisable either at the time the option is granted or at any time while the
option remains outstanding, to provide for the automatic acceleration of one or
more outstanding options under the Plan (and the termination of one or more of
the Corporation's outstanding repurchase rights) upon the occurrence of any
Change in Control. The Plan Administrator shall also have full power and
authority to condition any such option acceleration (and the termination of any
outstanding repurchase rights) upon the subsequent termination of the Optionee's
Service within a specified period following the Change in Control. Any options
accelerated in connection with the Change in Control shall remain fully
exercisable until the expiration or sooner termination of the option term.

        G.    The grant of options under the Plan shall in no way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

III. CANCELLATION AND REGRANT OF OPTIONS

        The Plan Administrator shall have the authority to effect, at any time
and from time to time, with the consent of the affected optionees, the
cancellation of any or all outstanding options under this Article Two and to
grant in substitution new options under the Plan covering the same or different
numbers of shares of Common Stock but with an option exercise price per share
not less than the Fair Market Value of the Common Stock on the new grant date.

6

--------------------------------------------------------------------------------

ARTICLE THREE
STOCK ISSUANCE PROGRAM

I. STOCK ISSUANCE TERMS

        Shares of Common Stock may be issued under the Stock Issuance Program
through direct and immediate issuances without any intervening option grants.
Each such stock issuance shall be evidenced by a Stock Issuance Agreement which
complies with the terms specified below. Shares of Common Stock may also be
issued under the Stock Issuance Program pursuant to share right awards which
entitle the recipients to receive those shares upon the attainment of designated
performance goals.

        A.    Purchase Price.

        1.    The purchase price per share of Common Stock subject to direct
issuance shall be fixed by the Plan Administrator, but shall not be less than
one hundred percent (100%) of the Fair Market Value per share of Common Stock on
the issuance date.

        2.    Shares of Common Stock may be issued under the Stock Issuance
Program for any of the following items of consideration which the Plan
Administrator may deem appropriate in each individual instance:

        (i)    cash or check made payable to the Corporation, or

        (ii)  past services rendered to the Corporation (or any Parent or
Subsidiary).

        B.    Vesting/Issuance Provisions.

        1.    Shares of Common Stock issued under the Stock Issuance Program
may, in the discretion of the Plan Administrator, be fully and immediately
vested upon issuance or may vest in one or more installments over the
Participant's period of Service or upon attainment of specified performance
objectives. Alternatively, the Plan Administrator may issue share right awards
under the Stock Issuance Program which shall entitle the recipient to receive a
specified number of shares of Common Stock upon the attainment of one or more
performance goals established by the Plan Administrator. Upon the attainment of
such performance goals, fully-vested shares of Common Stock shall be issued in
satisfaction of those share right awards.

        2.    Any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) which the
Participant may have the right to receive with respect to his or her unvested
shares of Common Stock by reason of any stock dividend, stock split,
recapitalization, combination of shares, exchange of shares or otherchange
affecting the outstanding Common Stock as a class without the Corporation's
receipt of consideration shall be issued subject to (i) the same vesting
requirements applicable to the Participant's unvested shares of Common Stock and
(ii) such escrow arrangements as the Plan Administrator shall deem appropriate.

        3.    The Participant shall have full stockholder rights with respect to
any shares of Common Stock issued to the Participant under the Stock Issuance
Program, whether or not the Participant's interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on such shares.

        4.    Should the Participant cease to remain in Service while holding
one or more unvested shares of Common Stock issued under the Stock Issuance
Program or should the performance objectives not be attained with respect to one
or more such unvested shares of Common Stock, then those shares shall be
immediately surrendered to the Corporation for cancellation, and the Participant
shall have no further stockholder rights with respect to those

7

--------------------------------------------------------------------------------




shares. To the extent the surrendered shares were previously issued to the
Participant for cash consideration, the Corporation shall repay that
consideration to the Participant at the time the shares are surrendered.

        5.    The Plan Administrator may in its discretion waive the surrender
and cancellation of one or more unvested shares of Common Stock (or other assets
attributable thereto) which would otherwise occur upon the cessation of the
Participant's Service or the non-attainment of the performance objectives
applicable to those shares. Such waiver shall result in the immediate vesting of
the Participant's interest in the shares of Common Stock as to which the waiver
applies. Such waiver may be effected at any time, whether before or after the
Participant's cessation of Service or the attainment or non-attainment of the
applicable performance objectives.

        6.    Outstanding share right awards under the Stock Issuance Program
shall automatically terminate, and no shares of Common Stock shall actually be
issued in satisfaction of those awards, if the performance goals established for
such awards are not attained. The Plan Administrator, however, shall have the
discretionary authority to issue shares of Common Stock under one or more
outstanding share right awards as to which the designated performance goals have
not been attained.

II. CORPORATE TRANSACTION/CHANGE IN CONTROL

        A.    In the event of any Corporate Transaction, all of the
Corporation's outstanding repurchase rights under the Stock Issuance Program
shall terminate automatically and all the shares of Common Stock subject to
those terminated rights shall immediately vest in full, except to the extent
(i) those repurchase rights are to be assigned to the successor corporation (or
parent thereof) in connection with such Corporate Transaction or (ii) the Plan
Administrator imposes other limitations in the Issuance Agreement which preclude
such accelerated vesting in whole or in part.

        B.    The Plan Administrator shall have the discretionary authority,
exercisable either at the time the unvested shares are issued or any time while
the Corporation's repurchase rights remain outstanding under the Stock Issuance
Program, to provide that those rights shall automatically terminate in whole or
in part, and the shares of Common Stock subject to those terminated rights shall
immediately vest, upon the Participant's termination of Service within a
designated period following the effective date of any Corporate Transaction in
which those repurchase rights are assigned to the successor corporation (or
parent thereof).

        C.    The Plan Administrator shall have the discretionary authority,
exercisable either at the time the unvested shares are issued or any time while
the Corporation's repurchase rights remain outstanding under the Stock Issuance
Program, to provide that those rights shall automatically terminate in whole or
in part, and the shares of Common Stock subject to those terminated rights shall
immediately vest, upon the occurrence of a Change in Control. Alternatively, the
Plan Administrator may condition such accelerated vesting upon the Participant's
termination of Service within a designated period following the effective date
of any Change in Control.

III. SHARE ESCROW/LEGENDS

        Unvested shares may, in the Plan Administrator's discretion, be held in
escrow by the Corporation until the Participant's interest in such shares vests
or may be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

8

--------------------------------------------------------------------------------

ARTICLE FOUR
MISCELLANEOUS

I. EFFECTIVE DATE AND TERM OF PLAN

        A.    This Plan became effective upon approval by the Board on
October 20, 1998 and shall not be subject to stockholder approval. The Plan was
amended by the Board on October 19, 1999 to increase the number of shares of
Common Stock reserved for issuance under the Plan from 400,000 shares to 800,000
shares and was further amended on June 29, 2000 to increase the number of shares
of Common Stock reserved for issuance under the Plan from 800,000 shares to
1,200,000 shares. Both 400,000-share increases were effective immediately and
were not subject to stockholder approval. On January 29, 2002, the Board amended
the Plan to increase the number of shares of Common Stock reserved for issuance
under the Plan from 1, 200,000 shares to 1,950,000 shares. Such increase was
effective immediately and was not subject to stockholder approval.

        B.    The Plan shall terminate upon the earlier of (i) October 19, 2008
or (ii) the date on which all shares available for issuance under the Plan shall
have been issued as fully-vested shares pursuant to option exercises or direct
stock issuances under the Plan or (iii) the termination of all outstanding
options in connection with a Corporate Transaction. If the date of termination
is determined under clause (i) above, then all option grants or unvested stock
issuances outstanding on such date shall thereafter continue to have force and
effect in accordance with the provisions of the instruments evidencing those
grants or issuances.

II. AMENDMENT OF THE PLAN

        The Board has complete and exclusive power and authority to amend or
modify the Plan in any or all respects whatsoever. However, no such amendment or
modification shall adversely affect rights and obligations with respect to stock
options or unvested stock issuances at the time outstanding under the Plan,
unless the affected Optionees or Participants consent to such amendment.

III. USE OF PROCEEDS

        Any cash proceeds received by the Corporation from the sale of shares
pursuant to option grants or direct stock issuances under the Plan shall be used
for general corporate purposes.

IV. REGULATORY APPROVALS

        A.    The implementation of the Plan, the granting of any option under
the Plan, and the issuance of Common Stock either upon the exercise of the stock
options granted hereunder or pursuant to the Stock Issuance Program shall be
subject to the Corporation's procurement of all approvals and permits required
by regulatory authorities having jurisdiction over the Plan, the stock options
granted under it and the Common Stock issued pursuant to it.

        B.    No shares of Common Stock or other assets shall be issued or
delivered under this Plan unless and until there shall have been compliance with
all applicable requirements of Federal and state securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of Common Stock issuable under the Plan, and all applicable listing requirements
of any stock exchange (or the Nasdaq National Market, if applicable) on which
the Common Stock is then listed for trading.

9

--------------------------------------------------------------------------------




V. TAX WITHHOLDING

        The Corporation's obligation to deliver shares of Common Stock upon the
exercise of stock options for such shares or the direct issuance or vesting of
such shares under the Plan shall be subject to the satisfaction of all
applicable federal, state and local income and employment tax withholding
requirements.

VI. AT WILL EMPLOYMENT/SERVICE

        Neither the action of the Corporation in establishing the Plan, nor any
action taken by the Plan Administrator hereunder, nor any provision of the Plan
shall be construed so as to grant any individual the right to remain in Service
for any period of specific duration, and the Corporation (or any Parent or
Subsidiary employing such individual) may terminate such individual's Service at
any time and for any reason, with or without cause.

VII. MISCELLANEOUS PROVISIONS

        A.    The right to acquire Common Stock or other assets under the Plan
may not be assigned, encumbered or otherwise transferred by any Optionee or
Participant, except as expressly provided herein.

        B.    The provisions of the Plan relating to the exercise of options and
the vesting of shares shall be governed by the laws of the State of California,
as such laws are applied to contracts entered into and performed in such state.

        C.    The provisions of the Plan shall insure to the benefit of, and
shall be binding upon, the Corporation and its successors and assigns, whether
by Corporate Transaction or otherwise, and the Participants and Optionees and
the legal representatives, heirs or legatees of their respective estates.

10

--------------------------------------------------------------------------------

APPENDIX

        The following definitions shall be in effect under the Plan:

        A.    Board shall mean the Corporation's Board of Directors.

        B.    Change in Control shall mean a change in ownership or control of
the Corporation effected through either of the following transactions:

        (i)    the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation's outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation's stockholders, or

        (ii)  a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

        C.    Code shall mean the Internal Revenue Code of 1986, as amended.

        D.    Common Stock shall mean the Corporation's common stock.

        E.    Corporate Transaction shall mean any of the following
stockholder-approved transactions to which the Corporation is a party:

        (i)    a merger or consolidation in which the Corporation is not the
surviving entity, except for a transaction the principal purpose of which is to
change the State in which the Corporation is incorporated,

        (ii)  the sale, transfer or other disposition of all or substantially
all of the assets of the Corporation in complete liquidation or dissolution of
the Corporation, or

        (iii)  any reverse merger in which the Corporation is the surviving
entity but in which securities possessing more than fifty percent (50%) of the
total combined voting power of the Corporation's outstanding securities are
transferred to person or persons different from the persons holding those
securities immediately prior to such merger.

        F.    Corporation shall mean Ultratech Stepper, Inc., a Delaware
corporation, and its successors.

        G.    Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

        H.    Exercise Date shall mean the date on which the Corporation shall
have received written notice of the option exercise.

        I.    Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

        -      If the Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the date in question, as such price is reported on the Nasdaq
National Market and published in The Wall

11

--------------------------------------------------------------------------------

Street Journal. If there is no closing selling price for the Common Stock on the
date in question, then the Fair Market Value shall be the closing selling price
on the last preceding date for which such quotation exists.

        -      If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on that Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

        J.    Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Optionee or Participant, any unauthorized use
or disclosure by such person of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by such person adversely affecting the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner. The foregoing definition
shall not be deemed to be inclusive of all the acts or omissions which the
Corporation (or any Parent or Subsidiary) may consider as grounds for the
dismissal or discharge of any Optionee, Participant or other person in the
Service of the Corporation (or any Parent or Subsidiary).

        K.    1934 Act shall mean the Securities Exchange Act of 1934, as
amended.

        L.    Non-Statutory Option shall mean an option not intended to satisfy
the requirements of Code Section 422.

        M.  Option Grant Program shall mean the option grant program in effect
under the Plan.

        N.    Optionee shall mean any person to whom an option is granted under
the Plan.

        O.    Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

        P.    Participant shall mean any person who is issued shares of Common
Stock under the Stock Issuance Program.

        Q.    Permanent Disability or Permanently Disabled shall mean the
inability of an individual to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.

        R.    Plan shall mean the Corporation's Supplemental Stock Option/Stock
Issuance Plan, as set forth in this document.

        S.    Plan Administrator shall mean the committee comprised of one or
more Board members appointed by the Board to administer the Plan.

        T.    Service shall mean the provision of services on a periodic basis
to the Corporation (or any Parent or Subsidiary) in the capacity of an Employee
or an independent consultant or advisor, except to the extent otherwise
specifically provided in the applicable stock option agreement.

        U.    Stock Exchange shall mean either the American Stock Exchange or
the New York Stock Exchange.

12

--------------------------------------------------------------------------------




        V.    Stock Issuance Agreement shall mean the agreement entered into by
the Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.

        W.    Stock Issuance Program shall mean the stock issuance program in
effect under the Plan.

        X.    Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

13

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.12.2 1998 SUPPLEMENTAL STOCK OPTION/STOCK ISSUANCE PLAN (AMENDED AND
RESTATED EFFECTIVE JANUARY 29, 2002)
ULTRATECH STEPPER, INC. SUPPLEMENTAL STOCK OPTION/STOCK ISSUANCE PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 29, 2002
